Exhibit 99.1 Management’s Discussion and Analysis For the Three-month and Six-month Periods Ended June 30, 2010 LABOPHARM INC. Management’s Discussion and Analysis For the Three-month and Six-month Periods Ended June 30, 2010 The following information should be read in conjunction with our unaudited interim consolidated financial statements as at June 30, 2010 and related notes thereto as well as the audited consolidated financial statements and Management’s Discussion and Analysis as at December 31, 2009 and related notes thereto. Our unaudited interim consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles [“Canadian GAAP”]. These differ in some respects from GAAP in the United States [“U.S. GAAP”]. A reconciliation to U.S. GAAP can be found in note 15 of our unaudited interim consolidated financial statements.The Management’s Discussion and Analysis provides a review of the performance of the Company for the three-month and six-month periods ended June 30, 2010, as compared to the three-month and six-month periods ended June30, 2009. This review was performed by management with information available as at August 11, 2010. Additional information relating to the Company, including its Annual Information Form, can be found on SEDAR on www.sedar.com. Where we say “we”, “us”, “our”, or the “Company” we mean Labopharm Inc. and its subsidiaries and the proportionately consolidated entities in which we have an interest, unless otherwise indicated. All amounts are presented in thousands of Canadian dollars or other currencies, except per share data, unless otherwise indicated. FORWARD-LOOKING STATEMENTS Certain statements in this document are forward-looking and prospective. Forward-looking statements generally can be identified by the use of forward-looking terminology such as “may”, “could”, “would”, “project”, “predict”, “potential”, “will”, “expect”, “intend”, “estimate”, “anticipate”, “plan”, “foresee”, “believe” or “continue” or the negatives of these terms or variations of them or similar terminology. By their nature, forward-looking statements require us to make assumptions and are subject to inherent risks and uncertainties. Readers of this document are cautioned not to place undue reliance on our forward-looking statements as a number of factors could cause future results, conditions, actions or events to differ materially from the operating targets, expectations, estimates or intentions expressed in the forward-looking statements. Factors that could cause actual results to differ materially include but are not limited to: • our plans to develop and commercialize product candidates and the timing of these development programs; • whether we will receive, and the timing and costs of obtaining, regulatory approvals; • clinical development of our products and product candidates, including the results of current and future clinical trials; • the benefits of our drug delivery technologies, products and product candidates as compared to others; 2 • our ability to maintain and establish intellectual property rights in our drug delivery technologies, products and product candidates; • our need for additional financing and our estimates regarding our capital requirements and future revenues and profitability; • our estimates of the size of the potential markets for our products and product candidates; • our selection and licensing of products and product candidates; • our ability to attract marketing and distribution partners and collaborators with acceptable development, regulatory and commercialization expertise and the benefits to be derived from such collaborative efforts; • sources of revenues and anticipated revenues, including contributions from marketing and distribution partners and collaborators, product sales, license agreements and other collaborative efforts for the development and commercialization of products and product candidates; • our ability to create an effective direct sales and marketing infrastructure for products we elect to market and sell directly; • the rate and degree of market acceptance of our products; • the timing and amount of reimbursement for our products; • the success and pricing of other competing therapies that may become available; • our ability to hire and retain qualified employees; • the manufacturing capacity of our third-party manufacturers for our products and product candidates; • the ability of the joint venture with Gruppo Angelini to successfully market OLEPTRO™ in the United States, and the ability of the joint venture to finance its operations, generate acceptable financial returns, generate positive cash flows or make distributions; and • other risk factors discussed from time to time in our reports, public disclosure documents and other filings with the securities commissions in Canada and the United States. A detailed list of the risks and uncertainties affecting us can be found in our Annual Information Form for the year ended December 31, 2009 filed on SEDAR. The forward-looking statements we make in this Management’s Discussion and Analysis reflect our current views with respect to future events and are based upon what we believe are reasonable assumptions as at the date of this document. Except as required by law, we undertake no obligation and do not intend to update these forward-looking statements. 3 OVERVIEW We are an international, specialty pharmaceutical company focused on optimizing the performance of existing drugs by incorporating our proprietary, advanced controlled-release technologies. Our first approved product, a once-daily formulation of the analgesic tramadol, is being commercialized internationally and we are continuing to pursue additional launches in other markets around the world. Our second product, OLEPTRO™, a novel once-daily formulation of trazodone (a serotonin antagonist reuptake inhibitor) for the treatment of major depressive disorder [“MDD”], which received regulatory approval from the United States Food and Drug Administration [“FDA”] in February 2010, was launched in the U.S. market in August 2010 through our joint venture with Gruppo Angelini [the “Joint Venture” or “Angelini Labopharm”]. We have also submitted OLEPTRO™ for regulatory approval in Canada. Furthermore, we have submitted an application for regulatory approval in certain countries in Europe for our third product, a twice-daily formulation that combines the analgesics tramadol and acetaminophen into a single tablet, and plan to pursue regulatory approval in other countries. We are also developing several abuse- and misuse-deterrent products based on our INTELLITAB™ technology platform. In addition, we have other products in development utilizing our CONTRAMID® or our POLYMERIC NANO-DELIVERY SYSTEMS™ [“PNDS™”] technologies. Our novel once-daily formulation of trazodone, a serotonin antagonist reuptake inhibitor, is intended to provide a new treatment option for patients with MDD that addresses some of the issues associated with the use of existing antidepressants. Treating MDD with antidepressant medications is challenging for physicians because patient response to antidepressant drug therapy varies significantly. Research has shown that as many as 28 percent of patients being treated with antidepressants stop taking their medication within the first four weeks of treatment and as many as 44 percent stop within the first 12 weeks. Reasons for discontinuing antidepressant treatment can include suboptimal efficacy, the exacerbation of symptoms such as sleep disturbance, agitation and sexual dysfunction, and adverse events such as weight gain. In a Phase III placebo controlled study of patients with MDD, our trazodone formulation demonstrated antidepressant efficacy, including rapid onset of therapeutic response, improved overall quality of sleep and a well tolerated adverse event profile, including a rate of sexual dysfunction which was not significantly different than placebo and no weight gain compared to placebo. In February 2010, our novel once-daily trazodone formulation, which we have branded OLEPTRO™, was approved by the FDA. On May 20, 2010, we established together with Gruppo Angelini [the “Partners”] the Joint Venture for the commercialization of OLEPTRO™ in the United States. Angelini Labopharm is 50 percent owned by each of Gruppo Angelini and us. As part of the establishment of the Joint Venture, we granted Angelini Labopharm the exclusive right to market and sell OLEPTRO™ in the United States. In exchange, we received a total consideration comprised of the following: (i) a 50% ownership interest in Angelini Labopharm and term loan receivable having a combined value of US$26,000 based on Gruppo Angelini’s cash contribution to the Joint Venture; (ii) a cash payment of US$26,000 from Angelini Labopharm; and (iii) in addition, we are eligible to receive up to US$40,000 from Angelini Labopharm upon OLEPTRO™ achieving certain sales milestones (or US$20,000 after giving effect to our 50% participation in the Joint Venture).In addition, Angelini Labopharm reimbursed us for certain of the pre-launch expenses that we had incurred in 2010 related to the launch of OLEPTRO™ in the United States. The Partners each contributed US$14,000 to Angelini Labopharm, the majority by way of interest-bearing term loans to fund a total of US$28,000 in initial working capital to support the launch of OLEPTRO™ in the United States. The ongoing cash requirements of Angelini Labopharm will be reviewed on a quarterly basis and the Partners will jointly make additional contributions as required and as mutually agreed upon. The Partners will each be entitled to 50% of the Joint Venture's net income and, beginning September 30, 2011, all excess cash flows will be distributed to the Partners on a quarterly basis. 4 As a result of the joint venture agreement, the 2007 cross-licensing agreement between Gruppo Angelini and Labopharm was amended such that the royalty on end user net sales in the United States to be paid by us to Gruppo Angelini is 1.5% on end user net sales in excess of US$50,000. In addition, we will pay Gruppo Angelini a royalty of 5% on the up-front and milestone payments received in excess of US$40,000. On August 10, 2010, we announced that OLEPTRO™ had been launched by Angelini Labopharm in the U.S. The commercialization strategy for OLEPTRO™ is based on extensive research into the physician, patient and payer audiences and employs a targeted, efficient sales effort that is designed to maximize the return on the investment in sales and promotional activities. The initial OLEPTRO™ sales force is composed of 145 individuals and can be scaled up as the product achieves market penetration. The sales effort is complemented by a managed care strategy that maximizes access for OLEPTRO™. In October 2009, our New Drug Submission in Canada for OLEPTRO™ was accepted for review with a targeted action date of August 4, 2010. We have been advised by Health Canada that, due to backlog it has not yet completed review of our submission.Health Canada has not, however, advised us of any issues with our submission at this time and based on recent discussions with Health Canada, we now expect a decision to be rendered towards the end of 2010. In addition, we are in discussions with potential marketing partners towards establishing a licensing and distribution agreement for Canada. We also plan to seek regulatory approval and commercial agreements in other countries. To date, we have entered into agreements for the marketing and distribution of our once-daily tramadol product in the United States, Canada, several European countries, South Korea, Australia, Israel, Turkey, Brazil and Japan, among others, primarily through licensing and distribution arrangements with international or local pharmaceutical companies. Our once-daily tramadol product is currently being marketed and sold in 19 countries, including the United States, Canada, major European markets and Australia. On June 3, 2010, the United States Court of Appeals for the Federal Circuit entered judgment upholding the lower court's original August 2009 decision on patent-infringement litigation initiated by Purdue Pharma Products L.P. [“Purdue Pharma”]against Par Pharmaceutical Companies [ “Par” ] relating to patents licensed to Ortho-McNeilInc. for Ultram®ER (tramadol hydrochloride extended-release tablets). The August 2009 judgment permitted Par to market its generic formulation of Ultram® ER in the U.S. following receipt of final regulatory approval from the FDA. Labopharm's once-daily tramadol product, RYZOLT™, is marketed in the U.S. by Purdue, however, Ultram® ER, and therefore any generic version of it, is not therapeutically equivalent, or A/B rated, to RYZOLT™, and cannot be substituted for RYZOLT™. Our twice-daily formulation of tramadol and acetaminophen is designed to improve patient benefit by extending the duration of pain relief beyond that of the currently marketed immediate-release products. Leveraging our CONTRAMID® technology’s ability to control the release of two active ingredients simultaneously, we believe that our twice-daily formulation of tramadol-acetaminophen, in addition to providing immediate relief of moderate to moderately severe pain, can also provide sustained relief for a full 12-hour period, allowing patients to enjoy pain relief all day and all night by taking just one pill in the morning and one pill in the evening. 5 In October 2009, we completed an exclusive distribution and supply agreement for our twice-daily tramadol-acetaminophen product with Grünenthal GmbH [“Grünenthal”] for a certain number of countries in Europe. In December 2009, we initiated the regulatory review of our dossier in several European countries, including Spain and Poland, by submitting a Marketing Authorization Application under a Decentralized Procedure [“DCP”] with Iceland as the Reference Member State for the approval of our product. This procedure provides an efficient mechanism that allows a company to simultaneously pursue regulatory approval for a medicinal product in multiple jurisdictions in Europe. The countries for which the DCP has been initiated represent more than 25% of the European market for tramadol-acetaminophen products. We are currently in discussion with Grünenthal to potentially expand our agreement to include additional countries, and have also initiated discussions with potential marketing and distribution partners in other countries around the world where we also plan to seek regulatory approval. We are currently evaluating the merits of our dossier for filing in theU.S. and Canada. The pharmacokinetic study for our twice-daily tramadol and acetaminophen combination formulation demonstrated that the acetaminophen component of the formulation rapidly achieved blood plasma levels associated with efficacy in the currently marketed product, followed by controlled-release characteristics. Consequently, we initiated development of a twice-daily formulation of acetaminophen for the sustained relief of mild to moderate pain. In August 2009, we entered into an agreement under which we are engaged to develop, manufacture, package and supply product prototypes of a twice-daily acetaminophen tablet formulation for a third-party pharmaceutical company, using our proprietary controlled-release technology, CONTRAMID®. If our formulation is successful, the agreement provides an option to the pharmaceutical company to license the technology for worldwide rights, the terms of which would need to be mutually agreed to. The abuse and misuse of certain drug products, in particular some widely prescribed analgesics, is a serious and growing problem that can result in potentially dire consequences for patients and which create significant risk for drug manufacturers. We believe the novel properties of our abuse- and misuse-deterrent technology platform, INTELLITAB™, will allow us to address not only intentional abuse of these drugs but also accidental misuse by legitimate patients, by far the larger of the two at-risk user groups.In addition, we believe our technology can be applied to combination drug products such as analgesics that contain active ingredients for both immediate and sustained pain relief. In April 2010, we reported positive pilot pharmacokinetic [“PK”] study results for our first product based on our INTELLITAB™ platform, a twice-daily, abuse- and misuse-deterrent formulation of the analgesic product that combines oxycodone-acetaminophen in a single tablet. The study was a randomized, three-way cross-over study to compare the PK profile of a single dose of our INTELLITAB™-based oxycodone-acetaminophen formulation with two doses of immediate release oxycodone-acetaminophen, as well as to determine the effect of crushing our INTELLITAB™-based oxycodone-acetaminophen formulation on its PK profile. The results of the study demonstrated that our extended release, INTELLITAB™-based oxycodone-acetaminophen formulation met the regulatory requirements for bioavailability compared to the same dose of the immediate release formulation administered six hours apart, as well as controlled release of both oxycodone and acetaminophen over a 12-hour period.Importantly, the study also demonstrated the ability of INTELLITAB™ to control the release of oxycodone when crushed, such that bioequivalent exposure is achieved and controlled release properties are maintained. Based on these results, we look forward to initiating the pivotal clinical trial program on our formulation, as well as exploring opportunities to possibly partner with pharmaceutical companies on this product, as well as other potential products for which applying the INTELLITAB™ platform may be beneficial. 6 In addition to those products based on our CONTRAMID® technology, we are developing product candidates based on our PNDS™ technology for the delivery of water-insoluble and poorly bioavailable drugs. Our research and development activities to date include proof of concept studies that have been completed for a novel, lipid- and preservative-free formulation of the intravenous anaesthetic propofol using our PNDS™ intravenous platform, as well as for SN-38, a currently intravenously administered colon cancer drug that we have formulated for oral administration using our PNDS™ oral platform. In addition, we have entered into a feasibility study agreement with a third-party under which we agreed to formulate drug compounds of the third-party using our PNDS™ technology. Our Goal Our goal is to leverage the commercialization of our products to generate attractive returns for our shareholders. We will do this by advancing our product candidates from the formulation stage through clinical development and regulatory approval to marketing and sales. We believe that full integration can best maximize the value inherent in our technology and product candidates by allowing greater control over the development and commercialization process. Liquidity We have incurred substantial operating losses since our inception due in large part to expenditures for our research and development and commercial activities. As at June 30, 2010, we had an accumulated deficit of $287,914. Our ability to continue to fund our operations is essential and we are constantly monitoring our capital and financial position. In November 2009, we signed a standby equity distribution agreement [“SEDA”] with YA Global Master SPV LTD [the “Purchaser”] pursuant to which the Purchaser has irrevocably committed to purchase up to $25,000 of our common shares, at the conditions further described hereafter. As at June 30, 2010, $24,000 of the SEDA remains available. In February 2010, we completed a public offering resulting in net proceeds of approximately $22.0 million, for the issuance of 13,529,412 units, each unit comprised of one of our common shares and a warrant to purchase one-half of a common share. Upon completion of the license agreement with the Joint Venture, we received an amount of US$26,000 of which US$14,000 was initially contributed to the Joint Venture to fund a portion of its working capital requirements.In June 2010, we amended our term loan agreement with Hercules Technology Growth Capital, Inc. [“Hercules”] extending both the period during which we will make interest-only payments on the loan to December 31, 2010 from June 30, 2010, and the maturity date of the loan to December 1, 2012 from June 1, 2012. All other terms of the agreement remain unchanged. The amended agreement provides us with approximately $4,500 in additional liquidity in 2010 and throughout 2011. 7 Consequently, our committed sources of funds, our cash and cash equivalents on hand, and our anticipated revenue from the commercialization of our products are expected to be sufficient to meet our committed cash obligations and expected level of expenses beyond June 30, 2011. In light of the inherent uncertainties associated with the commercialization of products including the impact of generic threats, the ability to secure licensing or distribution agreements, research and development programs, the results of clinical trials, and the receipt of regulatory approval of certain products, it may be necessary for us to either (i) seek to raise additional funds for the continuing development and marketing of our products, or (ii) further delay or scale-back our commercial or development programs or other activities. Revenue Revenue from product sales, the gross margin thereon, and royalties will be key drivers of our performance as we pursue our activities. Through our license and distribution agreements and the Joint Venture, we expect to continue to launch our products and increase sales in various markets throughout 2010 and beyond, including OLEPTRO™ in the United States. Since 2003, we have secured distribution and license agreements for the marketing and distribution of our once-daily tramadol product and our twice-daily formulation of tramadol and acetaminophen product, that cover a number of countries, and which have generated a combined $48,300 to date in licensing payments. Furthermore, as previously discussed, we have received $27,199 (US$26,000) in cash as a result of the exclusive license agreement for OLEPTRO™ granted to Angelini Labopharm for the U.S. market. As part of our joint venture agreement, for the marketing of OLEPTRO™ in the U.S., we have agreed to supply Angelini Labopharm finished packaged product at our cost including overhead, for which we have and will be recording revenue from product sales generating minimal gross margin, 50% of such sales and gross margin being eliminated in our consolidated financial statements due to the proportionate consolidation of the Joint Venture. Furthermore, as Angelini Labopharm recognizes revenue from sales of OLEPTRO™ in the U.S., we will also be recording our 50% proportionate share of its revenue. Considering that OLEPTRO™ is a new product which was just recently launched in August 2010 and for which we do not currently have adequate historical data on which to base estimates of returns, we believe it will be appropriate to record our proportionate share of revenue from product sales of OLEPTRO™ by the Joint Venture using the sell-through method, where revenue is recognized upon shipment of the product to the end user customer based on third-party prescription data. We consider that this third-party prescription data is reliable and provides an adequate basis in order to estimate our product sales of OLEPTRO™, until such time that an estimate of returns can be determined and all of the conditions for revenue recognition are met and the product has achieved market acceptance. Under our agreement with Purdue Pharma for the marketing of our once-daily tramadol product in the United States market under the brand name RYZOLT™, we have agreed to supply finished packaged product at our cost to Purdue Pharma, for which we have and will be recording revenue from product sales generating essentially no gross margin. Our agreement with Purdue Pharma provides for a 20% royalty on their net sales. 8 Selling, General and Administrative Expenses As we expand our operations in order to become an international commercial organization with significant product sales, our selling, general and administrative expenses should increase as we build our infrastructure for our sales, marketing, manufacturing, and product support efforts. These incremental costs to support increasing commercial operations and product sales are necessary in order for us to remain an international organization with increasingly diverse operations, as we expand our primary focus to include not only research and development activities, but also a more significant role in the commercialization and marketing of our products, particularly through the Joint Venture. CHANGES IN ACCOUNTING POLICIES There have been no significant changes in accounting policies during the three-month and six-month periods ended June 30, 2010. CRITICAL ACCOUNTING POLICIES AND ESTIMATES In preparing our consolidated financial statements, we are required to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenue and expenses during the reporting periods. We have identified certain critical accounting policies that we believe require application of management’s most subjective judgments, often requiring the need to make estimates about the effect of matters that are inherently uncertain and may change in subsequent periods. The critical accounting policies and estimates remain substantially the same as reported in our Management’s Discussion and Analysis for the year ended December 31, 2009, which is included in our 2009 annual report. RESULTS OF OPERATIONS Fluctuations in Operating Results Our results of operations have fluctuated significantly from period to period in the past and are likely to do so in the future. We anticipate that our quarterly and annual results of operations will be impacted for the foreseeable future by several factors, including the timing of approvals to market our products in various jurisdictions and resulting product sales, the timing and amount of payments received pursuant to our current and future collaborations with third-parties, and the progress and timing of expenditures related to our research, development and commercialization efforts. The following provides explanations on fluctuations of our results of operations. 9 Revenue For the three-month and six-month periods ended June 30, 2010, total revenue amounted to $6,825 and $11,518, respectively, compared to $6,269 and $11,226 for the corresponding periods in 2009. For the three-month and six-month periods ended June 30, 2010, product sales were $4,296 and $7,524, respectively, compared to $4,827 and $8,629 for the corresponding periods in 2009, and were comprised of the following: For the: Three months ended Six months ended (in thousands of dollars) June 30, 2010 June 30, 2009 June 30, 2010 June 30, 2009 Product Sales: Tramadol - other territories Tramadol - U.S. - - OLEPTRO™ - U.S. (to the Joint Venture) - - For product sales of tramadol in territories outside the U.S., higher volumes in 2010 were partially offset primarily by the unfavourable year over year variance in the exchange rate of the Euro compared to the Canadian dollar as a significant portion of our sales are denominated in Euros. The lower Euro to Canadian dollar exchange rate in 2010 versus 2009 represents a revenue shortfall of approximately $478 and $832, respectively, for the three-month and six-month periods ended June 30, 2010 compared to the corresponding periods in 2009. Our product sales for the three-month and six-month periods ended June 30, 2010 were also affected by a $244 and $650 reserve, respectively, for future price adjustments associated with the sampling program of one of our customers. No product sales of tramadol were recorded for the U.S. market during 2010, while in 2009, product sales of tramadol to Purdue Pharma were realized for the launch in May 2009 of RYZOLT™ in the U.S. During the three-month period ended June 30, 2010, our product sales included 50% or $1,016 ofsales of finished packaged products of OLEPTRO™ for the U.S. market to Angelini Labopharm, including trade product and samples. Product sales of OLEPTRO™ to the Joint Venture are recognized as revenue upon shipment and are invoiced essentially at cost including an allocation of overhead. As previously discussed, in August 2010 Angelini Labopharm launched OLEPTRO™ and will be recording product sales revenue based on the sell-through method, where revenue is recognized for accounting purposes upon shipment of the product to the end user customer based on third-party prescription data, such revenue being 50% proportionately consolidated in our financial statements. 10 During the three-month and six-month periods ended June 30, 2010, we recognized licensing revenue of $1,088 and $1,682, respectively, representing a portion of the licensing payments received from our marketing and distribution partners under our license and distribution agreements for our once-daily tramadol product, our tramadol-acetaminophen combination product, as well as a portion of deferred revenue resulting from the transfer of the OLEPTRO™ U.S. marketing rights to Angelini Labopharm in May 2010, which is being recognized over a five-year period. Licensing revenue for the three-month and six-month periods ended June30, 2009 was $1,318 and $2,473, respectively. The decrease in 2010 compared to 2009 is primarily due to the increase, as of January 1, 2010, of the estimated term over which we are recognizing the balance of the up-front payment of the US$20 million received from Purdue Pharma in 2005. This up-front payment is recognized on a straight-line basis over the estimated term during which we have substantive contractual obligations to Purdue Pharma, namely the ongoing supply of product at cost, now estimated to be until December 2013. Previously, this contractual obligation was for an eighteen-month period post launch which was estimated to end in November 2010. Prior to January 1, 2010, we were recognizing $867 per quarter as licensing revenue with respect to this payment; following this change in estimate the amount will be $199 per quarter. This decrease was partially offset by the recognition, in the three-month period ending June 30, 2010, of a portion amounting to $453, of deferred revenue resulting from the transfer of the U.S. marketing rights for OLEPTRO™ discussed above. During the three-month and six-month periods ended June 30, 2010, we recorded $640 and $1,240 of royalties from the sale of RYZOLT™ in the U.S., respectively, compared to $124 and $124 for the corresponding periods in 2009. RYZOLT™ was launched in May 2009 by Purdue Pharma. Revenue from services and research and development collaborations amounted to $801 and $1,072 respectively, for the three-month and six-month periods ended June 30, 2010, while no such revenue was realized in corresponding periods in 2009. As part of the joint venture agreement with Gruppo Angelini, it was agreed that we would be providing various services to Angelini Labopharm, including commercial oversight, pharmacovigilance services, regulatory support, medical affairs, medical information, administrative support, and so on,and that such services would be compensated at cost plus an allocation of overhead and a reasonable mark-up. We have consequently recognized revenue of $649 related to the rendering of these services, representing 50% of the value of the services provided after giving effect to the proportionate consolidation of the Joint Venture. Revenue from research and development collaborations amounted to $152 and $423 for the three month and six-month periods ended June 30, 2010, respectively, and was related to two agreements: (i) a prototype development and option agreement under which we are developing a twice-daily acetaminophen tablet formulation for a third-party pharmaceutical company, and (ii) a feasibility study agreement with a third-party under which we are formulating a number of its drug compounds using our PNDS™ technology. Cost of Goods Sold For the three-month and six-month periods ended June 30, 2010, cost of goods sold (excluding amortization) was $2,112 and $3,565, respectively, compared to $2,604 and $3,997 in the corresponding periods last year. Our cost of goods sold consists primarily of raw materials, third-party bulk tablet manufacturing costs, third-party packaging costs and a royalty expense for our once-daily tramadol product and OLEPTRO™. 11 As previously discussed, product sales of OLEPTRO™ to Angelini Labopharm are at cost plus overhead and generate minimal gross margin, and product sales of RYZOLT™ to Purdue Pharma are essentially at cost. Cost of goods sold and gross margin for our once-daily tramadol product for territories outside the U.S. were the following: For the: Three months ended Six months ended (in thousands of dollars) June 30, 2010 June 30, 2009 June 30, 2010 June 30, 2009 Product sales Cost of goods sold Gross margin Gross margin % 56
